This is an appeal from the full Industrial Board wherein an award was entered in favor of appellee. The error assigned is that "the award of the full board is contrary to law."
It fully appears from material competent evidence in the transcript of the record that the appellee was an employee at an average weekly wage of $22.28; that he received a disabling injury by accident which arose out of and in the course of the employment. These are all of the necessary findings that need be made, as they were, by the board. *Page 544 
Why the award of the board is contrary to law we are at a loss to understand. We have read every word of the evidence from the transcript and find material competent evidence to sustain the board's findings.
If we were able to read the briefs submitted we might find some contention advanced why this award is contrary to law. However, we cannot and will not read briefs prepared in direct conflict with the rules of this and the Supreme Court. Rule 25 specifically and in the most positive manner says: "If typewritten, the lines shall be double spaced." Throughout 40 pages of appellant's brief and in 11 pages of a reply brief, we find every line to be single spaced. Nor is the appellee in any better position, as his brief is also single spaced.
In spite of the briefs the court, to do justice to these particular litigants, examined the case from the transcript (a practice we do not approve of and will not continue) and found material competent evidence to sustain the award. We hold, therefore, that the award is not contrary to law, and it is ordered affirmed with a penalty of ten (10) per cent.